Case 2:17-cv-04801-KSH-CLW Document 90 Filed 09/23/20 Page 1 of 6 PageID: 949




NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


    AT HOME SLEEP SOLUTIONS, LLC and
    MICHAEL DOBLIN, DDS,

                              Plaintiffs,                Civ. No. 17-4801 (KSH) (CLW)
                                  v.

    iSLEEP MANAGEMENT, LLC d/b/a iSLEEP
    PROGRAM, DIMITRY KARGMAN, DR. ABE
    BUSHANSKY, DR. CHITOOR GOVINDARAJ,                             OPINION
    DOES #1-5,

                               Defendants.


Katharine S. Hayden, U.S.D.J.

     I.   Introduction

          Defendants iSleep Management, LLC, Dimitry Kargman, and Dr. Abe Bushansky

(“Moving Defendants”) have moved (D.E. 76) under Fed. R. Civ. P. 11 for sanctions against

plaintiffs At Home Sleep Solutions, LLC and Michael Doblin, DDS and their attorneys based on

testimony Doblin gave at his deposition.1 Moving Defendants seek dismissal of the action

against them and an award of attorneys’ fees and costs. The motion will be denied.

    II.   Background

          Doblin, a licensed dentist, owns At Home, which, according to the amended complaint,

“provides services to persons suffering from [o]bstructive [s]leep [a]pnea.” (D.E. 27, Am.

Compl. ¶¶ 2, 7.) iSleep provides billing services to medical providers; Kargman is its president

and Bushansky is described as both a dental biller for the company and its chief operating


1
    Defendant Dr. Chitoor Govindaraj has not joined this motion.
                                                 1
Case 2:17-cv-04801-KSH-CLW Document 90 Filed 09/23/20 Page 2 of 6 PageID: 950




officer. (Id. ¶¶ 4-5, 9.) Plaintiffs allege that based on representations defendants made about

their expertise in plaintiffs’ area of practice, they signed an agreement whereby iSleep would

“perform all steps for submitting claims and billing associated with the submission by Plaintiff to

Horizon Blue Cross Blue Shield of New Jersey . . . of Horizon patient claims to diagnose and

treat sleep apnea.” (Id. ¶ 10.) Around the end of 2016, iSleep informed At Home that the

protocol for claims processing would be changing and that for each claim, At Home would have

to provide iSleep with documentation for each patient, including medical history, prescriptions

for sleep studies, and medical necessity letters. (Id. ¶ 13.)

       Shortly thereafter, Horizon initiated an investigation and audit of At Home’s records and

concluded that the documentation prepared by iSleep was “erroneous, false and fraudulent.” (Id.

¶ 14.) According to the amended complaint, the claim submissions represented that the patients

had been given examinations, diagnoses, and prescriptions for the oral sleep apnea device by

Govindaraj, who had, in fact, never examined At Home’s patients. (Id. ¶¶ 18-20, 44-45.) At

Home alleges it was required to disgorge amounts Horizon had paid to it on the claims, was

assessed penalties, and had its status as a provider suspended. (Id. ¶¶ 16-17.)

        In May 2017, plaintiffs filed suit in Bergen County Superior Court; the action was later

removed to this Court. (D.E. 1.) After defendants moved to dismiss, plaintiffs filed their

amended complaint (D.E. 27), which asserts claims for fraudulent and negligent

misrepresentation, fraud in the inducement, breach of contract, breach of the implied covenant of

good faith and fair dealing, and unjust enrichment. The Court denied defendants’ motions to

dismiss the amended complaint in November 2018. (D.E. 58, 59.)

       Moving Defendants now seek dismissal, as well as attorneys’ fees and costs, as a sanction

for plaintiffs’ alleged violation of Rule 11. They allege that it was not them, but rather plaintiffs,



                                                  2
Case 2:17-cv-04801-KSH-CLW Document 90 Filed 09/23/20 Page 3 of 6 PageID: 951




who “broke the laws” governing the circumstances under which a dentist can sell a sleep apnea

device to a patient, and that deposition testimony of Doblin proves that certain allegations in the

amended complaint are false and plaintiffs knew it at the time they filed it. (See D.E. 76-1,

Moving Br.; D.E. 81, Reply Br.) Plaintiffs counter that Moving Defendants have cherry-picked

and mischaracterized language from the deposition to support their motion, which is premature

because it was made in the midst of ongoing discovery. (D.E. 80, Opp. Br.)

III.   Legal Standard

   Rule 11 provides, in relevant part:

       (b) Representations to the Court. By presenting to the court a pleading, written
       motion, or other paper—whether by signing, filing, submitting, or later
       advocating it—an attorney or unrepresented party certifies that to the best of the
       person’s knowledge, information, and belief, formed after an inquiry reasonable
       under the circumstances:

           (1) it is not being presented for any improper purpose, such as to harass, cause
               unnecessary delay, or needlessly increase the cost of litigation;

           ...

           (3) the factual contentions have evidentiary support or, if specifically so
           identified, will likely have evidentiary support after a reasonable opportunity
           for further investigation or discovery . . . .

Fed. R. Civ. P. 11(b). If the Court determines that Rule 11(b) has been violated, it “may impose

an appropriate sanction on any attorney, law firm, or party that violated the rule or is responsible

for the violation,” and may award reasonable expenses, including attorneys’ fees, to the

prevailing party. Fed. R. Civ. P. 11(c)(1)-(2).

       In reviewing a Rule 11 motion, the district court assesses whether the conduct was

“objectively reasonable under the circumstances.” Ario v. Underwriting Members of Syndicate

53 at Lloyds, 618 F.3d 277, 297 (3d Cir. 2010) (citation omitted). See also Ford Motor Co. v.

Summit Motor Prods., 930 F.2d 277, 289 (3d Cir. 1991) (defining reasonableness as “‘an

                                                  3
Case 2:17-cv-04801-KSH-CLW Document 90 Filed 09/23/20 Page 4 of 6 PageID: 952




objective knowledge or belief at the time of the filing of a challenged paper’ that the claim was

well-grounded in law and fact” (citation omitted)). Rule 11 “imposes an obligation on counsel

and client . . . to . . . ‘[s]top, [t]hink, [i]nvestigate, and [r]esearch’ before filing papers either to

initiate a suit or to conduct the litigation.” Gaiardo v. Ethyl Corp., 835 F.2d 479, 482 (3d Cir.

1987).

         Sanctions are warranted only “in the ‘exceptional circumstance’ where a claim or motion

is patently unmeritorious or frivolous.” Ario, 618 F.3d at 297 (quoting Doering v. Union County

Bd. of Chosen Freeholders, 857 F.2d 191, 194 (3d Cir. 1988)); accord Moeck v. Pleasant Valley

Sch. Dist., 844 F.3d 387, 391 (3d Cir. 2016). The goal is not wholesale fee shifting, but rather

the “‘correction of litigation abuse,’” Doering, 857 F.2d at 194 (citation omitted), and the

standard is an intentionally stringent one, Moeck, 844 F.3d at 391 n.7. Whether to impose

sanctions is a discretionary determination, and dismissal “is a sanction of last resort.” Liggon-

Redding v. Estate of Sugarman, 659 F.3d 258, 263 (3d Cir. 2011).

IV.      Discussion

         The record before the Court does not warrant the imposition of sanctions. The testimony

to which Moving Defendants cite may ultimately support a finding against plaintiffs on the

merits of their claims (an issue that is not presently before the Court), but it does not show that

those claims were “patently unmeritorious or frivolous,” or indicative of litigation abuse. See

Ford Motor Co., 930 F.2d at 289 (district court properly denied Rule 11 motion even though

summary judgment had been granted against party). To the contrary, considered in the fuller

context of the deposition transcript,2 the challenged statements are largely consistent with the



2
 Neither side has supplied a complete copy of the transcript. The Court has reviewed the
excerpts attached to the motion, as well as the more comprehensive copy included with
plaintiffs’ opposition.
                                                     4
Case 2:17-cv-04801-KSH-CLW Document 90 Filed 09/23/20 Page 5 of 6 PageID: 953




complaint allegations or are immaterially different. See Moeck, 844 F.3d at 391 & n.8 (despite

existence of “[s]ome discrepancies,” Rule 11 motion was properly denied).

       For example, Moving Defendants contend that Doblin admitted that he always knew that

plaintiffs, not Moving Defendants, were obligated to examine patients and prepare certain

medical documentation. (Moving Br. 5.) The testimony they cite, however, does not so indicate,

and testimony elsewhere in the transcript contradicts that position. (See Doblin Tr. 76:5-10.)

Doblin also testified, consistent with the complaint allegations, that he did not know he was

required to take certain steps, and that he expected Moving Defendants to ask him for anything

they needed to prepare compliant claims. (See, e.g., Doblin Tr. 117:3-20; see also id. at 63:22-

64:6.) Similarly, although Doblin testified that he did not expect Bushansky to advise him on the

law’s requirements for proper claim submission, he also said that he did expect Bushansky to ask

him for anything that was needed to accomplish that result. (Doblin Tr. 112:22-113:6.) And

although Doblin testified that Moving Defendants did not use the word “expert” in their efforts

to solicit his business and or present at the courses he took, he cited conversations between the

parties at those courses. (Id. at 111:1-112:7.)3

       Moving Defendants have also pointed to Doblin’s concession that he did not expect them

to provide medical care. The scope of the services plaintiffs expected defendants to provide is a

contested issue in this case. The Court declines to conclude that the discrepancies Moving

Defendants identify between the complaint and Doblin’s testimony on this issue are so

irreconcilable as to compel a conclusion that the complaint allegations were objectively

unreasonable or knowingly false when made, or that, as Moving Defendants have contended,




3
  Plaintiffs’ brief also relies testimony about iSleep’s sponsorship of the courses, but the
transcript pages it cites in support have not been provided to the Court. (Opp. Br. 12.)
                                                   5
Case 2:17-cv-04801-KSH-CLW Document 90 Filed 09/23/20 Page 6 of 6 PageID: 954




plaintiffs brought their claims for an improper purpose, such as to divert attention from their own

compliance failures or from alleged breaches of the contract between At Home and iSleep that

Moving Defendants have asserted in their brief.4

          Additionally, plaintiffs have argued that discovery is not yet complete. Although that is

not dispositive, plaintiffs have also represented that the testimony of the officer manager, to

whom Doblin repeatedly deferred on key issues during his deposition, is “essential” to their

claims. (Opp. Br. 8.) Under the circumstances, the Court will not grant Moving Defendants’

request for what would amount to a premature summary judgment ruling in the guise of a

sanctions motion.

    V.    Conclusion

          For the reasons indicated above, the motion for sanctions is denied. An appropriate order

will follow.



                                                               /s/ Katharine S. Hayden
Date: September 23, 2020                                       Katharine S. Hayden, U.S.D.J.




4
    No counterclaims have been asserted in this action.
                                                   6
